Citation Nr: 1629673	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-48 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus. 

2. Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from September 1973 to July 1994. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that, in pertinent part, denied service connection for diabetes mellitus and a left shoulder condition. 

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's diabetes mellitus had its onset within one year of service.  


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159(b) (2015).  In light of the favorable determination being reached in regards to the Veteran's claims, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.
General Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  32 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection or service-connected aggravation for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, a current diagnosis has been established.  A July 1998 VA examination and VA treatment records indicate that the Veteran has a current diagnosis of diabetes mellitus.  The issue that remains disputed is whether or not the Veteran's diabetes mellitus is related to service or manifested to a compensable to degree within one year of service.  

The Veteran asserts that his diabetes had its onset in service or within a year of service.  The Veteran specifically asserts, "I have a lab reading 26 May 94 with a glucose reading of 113; I retired 1 Jul 94.  Report states normal range should be 75-110; I was never informed of this high reading.  This disability started its transformation while on active duty.  In May 1996 I got diagnosed with diabetes; my glucose was over 400.  Clearly showing that within one year from retirement my glucose was at least 126 or more."  See December 2010 VA Form 9; Service Treatment Records.

The Veteran's service treatment records are silent for complaints or diagnoses of diabetes mellitus.  

However, in an August 2010 letter, Dr. L.G.G., states, "On May 26, 1994, [The Veteran's] fasting blood sugar was 113.  Identifying this as a predecessor to developing Diabetes Type II some time after that."  Similarly, in a December 2010 note in the Veteran's VA treatment records, D.M.B., N.P. states, "[The Veteran] suffers with diabetes which was formally diagnosed in 1996.  However, he relates having documented elevated glucose as high as 113 in 1994 while on active duty.  He separated from the military in 1994 and over the next year was quite busy supporting his young family.  In 1995, he experienced increased thirst, increased urination and changes in weight - all symptoms of diabetes.  He felt unwell, but unfortunately, he did not seek medical attention at that time secondary to his financial situation.  Clearly, although not diagnosed with diabetes until 1996, he was suffering [from] its symptoms in 1995 and had documented elevated blood sugar levels prior to that."  

The Board finds the medical evidence of record highly probative to the question at hand as the medical service providers possessed the necessary education, training, and expertise to provide a diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  D.M.B. also provided a detailed rationale for her nexus opinion.  Thus, the Board finds her opinion probative to the question at issue.

Furthermore, diabetes mellitus is rated under Diagnostic Code 7913, which assigns a 10 percent rating for diabetes mellitus that is manageable by restricted diet only. The Veteran's VA treatment records show that shortly after the Veteran's diagnosis of diabetes mellitus in May 1996, he was referred to a nutrition clinic for counseling and provided information on the importance of diet and weight control.  Therefore, the Board is a satisfied that at the time of onset, the Veteran's diabetes mellitus manifested to a compensable degree.    

Thus, given such findings and upon resolution of all reasonable doubt in his favor, the Board concludes that service connection for a right shoulder disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for diabetes mellitus is granted.


REMAND

Additional development is needed prior to further disposition of the Veteran's claim of entitlement to service connection for a left shoulder disability. 

Regarding left shoulder disability, the Veteran contends that he served for twenty one years in a combat position and that his service activity is the cause of his current left shoulder condition.  He further asserts an MRI was never completed on his shoulder and that he believes MRI testing would reveal a current disability.  He further reports that since separation he had not done any physical activity that would cause pain to the body.  See December 2010 VA Form 9.  

The Veteran was afforded a VA examination in October 2009.  The examiner reported that digital testing of the left shoulder revealed no evidence of fracture or dislocation.  There was no evidence of significant degenerative change, and the remainder of the skeleton was unremarkable.  The examiner's impression was that the Veteran's shoulder was normal.  However, the examiner also noted that the Veteran's treatment records indicated that he had arthritis of the left shoulder, which had its onset in 1990.
Furthermore, the Veteran's service treatment records indicate that the Veteran complained of left shoulder pain during his exit examination.  Thus, a new medical opinion to reconcile the October 2009 VA examiner's finding of a normal left shoulder with a previous finding of shoulder arthritis is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (explaining a medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed).

Accordingly, the case is REMANDED for the following actions:

Afford the Veteran a VA examination.  Following a review of the record, the examiner should express an opinion as to the following:  

(a) What is the diagnosis(es) for the Veteran's left shoulder condition, if any?

(b) For each left shoulder diagnosis the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the condition was manifested during service, or is caused by, or the result of any injury, illness, or incident that occurred during service?

The examiner should also specifically discuss and attempt to reconcile the Veteran's complaints of left shoulder pain at separation with the VA October 2009 VA examiner's findings of a normal left shoulder.  A rationale is requested for each opinion expressed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


